        Case 2:20-cr-00110-RGD-LRL Document 34 Filed 05/21/21 Page 1 of 6 PageID# 181
AO 245B(Rev. 12/03)(VAED rev. 2)Sheet 1 - Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COURT
                                              Eastern District of Virginia
                                                              Norfolk Division


 UNITED STATES OF AMERICA


                                                                         Case Number: 2:20CR00110-001

 SCOTT SUBER,                                                            USM Number: 21284-509
                                                                         Defendant's Attorney: Scott F. Hallauer
           Defendant.


                                           JUDGMENT IN A CRIMINAL CASE
    The defendant pleaded guilty to Count 1 ofthe Criminal Information.
    Accordingly,the defendant is adjudged guilty ofthe following counts involving the indicated offenses.

                                                                                   Offense Class        Offense Ended   Count
 Title and Section                     Nature of Offense


                                                                                   Felony               June 2020       1
 18U.S.C. 1344                         Bank Fraud


    As pronounced on May 20, 2021, the defendant is sentenced as provided in pages 2 through 6 of this Judgment. The
sentence is imposed pursuant to the Sentencing Reform Act of 1984.
   It is ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attomey of material
changes in economic circumstances.

    Signed this              day of May,2021.




                                                                        Senior United States District Judge
        Case 2:20-cr-00110-RGD-LRL Document 34 Filed 05/21/21 Page 2 of 6 PageID# 182
                                                                                                                  Page 2 of6
AO 245B(Rev. 12/03)(VAED rev. 2)Judgment in a Criminal Case
         Sheet 2 - Imprisonment

Case Number:                 2:20CR00110-001
Defendant's Name:            SUBER,SCOTT


                                                              IMPRISONMENT

     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of TWENTY-FOUR(24)MONTHS.



The defendant shall surrender for service ofthe sentence at the institution designated by the Bureau ofPrisons before 2iM
p.m« on July 8« 2021. as notified by the United States Marshal.

Iffor any reason the defendant is not notified by the United States Marshal ofthe institution designated, the defendant
shall report to the United States Courthouse, United States Marshal at 600 Granby Street, Norfolk, VA,by 2;00 p.m. on
July 8.2021. to begin service ofthe sentence.




                                                                RETURN
I have executed this judgment as follows:

Defendant delivered on                                              to

at                                                               _, with a certified copy of this Judgment.




                                                                 UNITED STATES MARSHAL



                                                      By
                                                                 DEPUTY UNITED STATES MARSHAL
       Case 2:20-cr-00110-RGD-LRL Document 34 Filed 05/21/21 Page 3 of 6 PageID# 183
                                             ^       ^                                                                 Page 3 of6
AO 245B(Rev. 12/03)(VAED rev. 2)Judgment in a Cnminal Case
         Sheet 3- Supervised Release

Case Number:                 2:20CR00110-001
Defendant's Name:            SUBER,SCOTT


                                                   SUPERVISED RELEASE

   Upon release from imprisonment,the defendant shall be on supervised release for a term ofTHREE(3)YEARS.
   The Probation Office shall provide the defendant with a copy ofthe standard conditions and any special conditions of
supervised release.                                                                ., , , ^ ,         •    i       j       - to
   The defendant shall report in person to the probation office in the district to which the defendant is released within 72
hours ofrelease from the custody ofthe Bureau ofPrisons.
   The defendant shall not commit another federal, state or local crime.
   The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use
of a controlled substance. The defendant shall submit to one drug test within 15 days of commencement on supervised
release and at least two periodic drug tests thereafter, as may be directed by the probation officer
   The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
   Ifthisjudgment imposes a fine or restitution obligation, it is a condition ofsupervised release that the defend^t pay any
such fine or restitution in accordance with the Schedule of Payments set forth in the Criminal Monetary Penalties sheet of
this judgment.

                                 STANDARD CONDITIONS OF SUPERVISION
The defendant shall comply with the standard conditions that have been adopted by this court set forth below:
1) the defendant shall not leave the judicial district without the permission ofthe court or probation officer;
2) the defendant shall report to the probation officer and shall submit a truthful and complete written report within the
      first five days of each month;
3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions ofthe probation
      officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;
5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling,
      training, or other acceptable reasons;
6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
7) the defendant shall refrain from excessive use ofalcohol and shall not purchase, possess, use, distribute, or a^inister
   any narcotic or other controlled substance or any paraphernalia related to such substances, except as prescribed by a
      physician;                                                                                               .
8) the defendant shall not frequent places where controlled substances are illegally sold, used, distnbuted, or
      administered;
9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person
      convicted ofa felony, unless granted permission to do so by the probation officer;
10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
      confiscation ofany contraband observed in plain view ofthe probation officer;
11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
      enforcement officer;
12) the defendant shall not enter into any agreement to act as an informer for a special agent of a law enforcement agency
      without the permission ofthe court;
13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
      defendant's criminal record or personal history or characteristics and shall permit the probation officer to make such
      notifications and to confirm the defendant's compliance with such notification requirement.
        Case 2:20-cr-00110-RGD-LRL Document 34 Filed 05/21/21 Page 4 of 6 PageID# 184
                                                                                                                    P&cc 4 of6
AO 245B(Rev. 12/03)(VAED rev. 2)Judgment in a Criminal Case
         Sheet 3A - Supervised Release
Case Number:                 2;20CR00110-001
Defendant's Name:            SUBER,SCOTT


                                    SPECIAL CONDITIONS OF SUPERVISION
While on supervised release pursuant to this Judgment,the defendant shall also comply with the following additional special
conditions;

     1) The defendant shall pay for the support of his child in the amount ordered by any social service agency or court of
        competent jurisdiction and shall register with the Department of Child Support Enforcement in any state in which
         the defendant resides.

    2) The defendant is prohibited from engaging in any aspect of employment where he has access to anyone else s
         money than his own.

    3) The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritances,jud^ents,
       and any anticipated or unexpected financial gains, to the outstanding court-ordered financial obligation, or in a
         lesser amount to be determined by the court, upon the recommendation ofthe probation officer.
    4) The defendant shall not incur new credit charges or open additional lines ofcredit without the approval ofthe
         probation officer.

    5) The defendant shall provide the probation officer access to any requested financial information.
    6) The defendant shall participate in a program approved by the United States Probation Office for financial
       counseling. The cost of this program is to be paid partially by the defendant as directed by the probation officer.
    7) The defendant shall participate in the Treasury Offset Program(TOP)as directed by the probation officer.
    8) The defendant shall participate in a program approved by the United States Probation Office for mental health
         treatment. The cost ofthis program is to be paid partially by the defendant as directed by the probation officer.
    9) The defendant shall waive all rights ofconfidentiality regarding mental health treatment in order to allow the
         release ofinformation to the United States Probation Office and authorize communication between the probation
         officer and the treatment provider.
        Case 2:20-cr-00110-RGD-LRL Document 34 Filed 05/21/21 Page 5 of 6 PageID# 185Page 5 of6
AO 245B (Rev. 12/03)(VAED rev. 2)Judgment in a Criminal Case
         Sheet 5-Criminal Monetary Penalties

Case Number:                 2:20CR00110-001
Defendant's Name:            SUBER,SCOTT


                                           CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the Schedule ofPayments on Sheet 6.

                                                                 Assessment        Fine              Restitution
                                       Count
                                           1                       $100.00        $0.00            $167,991.86



                                                                   $100.00        $0.00            $167,991.86
 TOTALS:


                                                                  FINES
No fines have been imposed in this case.



                                                               FORFEITURE
SEE Consent Order of Forfeiture entered and filed by the Court on December 10, 2020.



                                                               RESTITUTION
The defendant must make restitution to the following payees in the amount listed below.

Celtic Bank Corporation                                                        $167,991.86
ATTN; Nissen Liddiard
Vice President Compliance
268 S. State Street, Suite 300
Salt Lake City, Utah 84111


Total Restitution                                                              $167,991.86
        Case 2:20-cr-00110-RGD-LRL Document 34 Filed 05/21/21 Page 6 of 6 PageID# 186
                                              ^   - 10                                                               Page 6 of6
AO 245B (Rev. 12/03)(VAED rev. 2)Judgment in a Cnminal Case
         Sheet6- Schedule ofPayments
Case Number:                 2:20CR00110-001
Defendant's Name:            SUBER,SCOTT




                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:
The special assessment and restitution shall be due in full immediately.
Any balance remaining unpaid on the special assessment or restitution at the inception of supervision, shall be paid by the
defendant in installments of not less than $200.00 per month, until paid in full. Said payments shall commence 60 days
after the defendant's supervision begins.

Any special assessment or restitution payments may be subject to penalties for default and delinquency.

Nothing in the court's order shall prohibit the collection of any judgment, fine, restitution, or special assessment by the
United States.


Since this judgment imposes a period of imprisonment, payment of criminal monetary penalties shall be due during the
period ofimprisonment. All criminal monetary penalty payments, including the special assessment, are to be made to the
Clerk, United States District Court, except those payments made through the Bureau of Prisons' Inmate Financial
Responsibility Program.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment (2) restitution principal (3) restitution interest (4) fine
principal(5)fine interest(6)community restitution(7)penalties and(8)costs,including cost ofprosecution and court costs.
